     Case 1:19-cv-00426-LO-IDD Document 7 Filed 06/03/19 Page 1 of 1 PageID# 58


                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division



 EMMANUEL OGEBE,

                Plaintiff,


V.                                                   Civil Action No. l:19-cv-426(LO/IDD)

DOW JONES & CO.,             al..

                Defendants.



                                            ORDER


         This MATTER is before the Court on the Plaintiffs Motion for Ex Parte for Reissue of

Summons [Dkt. No. 6]. This matter can be resolved without oral argument, as such argument

would not aid the decisional process. It is hereby

         ORDERED that the Plaintiffs Motion is GRANTED. It appears that Plaintiff attempted

to serve Dow Jones & Co/WSJ (Dkt No. 2). The response from CT Corp. Sys. indicates that they

are not the registered agent of Dow Jones & Co., Inc.(Dkt. No. 6-1), which is not the same entity

that the summons was served upon.

         ENTERED this 3"^ day of June 2019.

                                                                     /s/
                                                     Ivan D. Davis
                                                     United States Magistrate Judge
Alexandria, Virginia
